UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7172


JEFFREY ANDERSON,

                Petitioner - Appellant,

          v.

FCI WILLIAMSBURG WARDEN CRUZ,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      Bruce H. Hendricks, District
Judge. (9:14-cv-01656-BHH)


Submitted:   October 21, 2014              Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey Anderson, a federal prisoner, seeks to appeal

the    district      court’s       order    denying      relief       on    his      28    U.S.C.

§ 2241 (2012) petition.               The district court referred this case

to    a   magistrate       judge    pursuant       to    28     U.S.C.      §   636(b)(1)(B)

(2012).      The magistrate judge recommended that relief be denied

and advised Anderson that failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

              The     timely       filing     of     specific          objections          to    a

magistrate         judge’s    recommendation            is    necessary         to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been        warned       of      the     consequences            of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845 46 (4th

Cir.      1985);    see     also    Thomas    v.     Arn,      474     U.S.     140       (1985).

Anderson      has     waived       appellate       review       by     failing        to     file

objections.          Accordingly,      we    deny       leave    to     proceed       in    forma

pauperis and dismiss the appeal.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately       presented         in   the      materials

before     this     court    and    argument       would      not     aid   the      decisional

process.

                                                                                      DISMISSED



                                              2